       Case: 5:19-cr-00714-PAG Doc #: 16 Filed: 02/17/20 1 of 2. PageID #: 89



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA                       *        CASE NO. 5:19CR714

       Plaintiff                               *

-vs-                                           *        JUDGE PATRICIA GAUGHAN

CORY L. GRANDISON                              *

       Defendant                               *        MOTION FOR MODIFICATION OF
                                                        DETENTION ORDER
                                               *
                                           *   *    *


       Now comes Defendant, Cory Grandison, by and through undersigned counsel, and hereby

respectfully moves this Court for an Order modifying the Detention Order issued herein.

Defendant Grandison is the owner of Grand Property Management where he owns several rental

properties. Defendant’s mother has attempted to handle day-to-day operations of the business.

However, she has indicated that she is unable to handle all of the responsibilities of maintaining

these properties. She has full-time employment in the accounting department in a local hospital

and it is too time consuming.

       Defendant submits that there has been a change in circumstances. Defendant intends to

plead guilty to the indictment and the matter will be set for sentencing. Counsel for both parties

believe that Defendant’s guideline range for sentencing is 30 – 37 months. Further, Defendant is

not a flight risk as all of his family ties and property are in the Akron area.
       Case: 5:19-cr-00714-PAG Doc #: 16 Filed: 02/17/20 2 of 2. PageID #: 90



       WHEREFORE, Defendant Grandison respectfully requests that the Court reconsider the

Detention Order as issued herein.



                                              Respectfully submitted,



                                              /S/ THOMAS M. BAUER JR.
                                              THOMAS M. BAUER JR. #0073432
                                              Attorney for Defendant
                                              137 S. Main St., Suite 201
                                              Akron, Ohio 44308
                                              330-253-7171
                                              330-253-7174 fax
                                              burdon-merlitti@neo.rr.com




                                      PROOF OF SERVICE

       I hereby certify that on February 17, 2020 a copy of the foregoing Motion for

Modification of Detention Order was filed electronically. All parties may access this filing

through the Court’s system. Notice of this filing will be sent to all parties through operation of

this Court’s system.



                                              /S/ THOMAS M. BAUER JR.
                                              THOMAS M. BAUER JR.
                                              Attorney for Defendant
